DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al (US Patent Number 8,705,527, hereinafter “Addepalli”) in view Fienblit et al. (US Publication Number 2010/0030992, hereinafter “Fienblit”).

4.	As per claims 1 and 8, Addepalli teaches a transfer control apparatus and method comprising: processing circuitry (processors, 22 and 23 figure 1) to have a plurality of functions to specify a transfer time (transfer time throughput, figure 15) of 
 	Addepalli does not appear to explicitly disclose the first memory area of the transfer control apparatus and second memory area of the transfer control apparatus, and device controller.
However, Fienblit discloses a first memory area of the transfer control apparatus and second memory area of the transfer control apparatus (first and second memory 
Addepalli are analogous art because they are from the same field of endeavor of device memory handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Addepalli and Fienblit before him or her, to modify the memory structure of Addepalli to include the mapped memory structure of Fienblit because would enhance efficiency at a localized level.
	One of ordinary skill would be motivated to make such modification in order to enhance data integrity (paragraph 5). Therefore, it would have been obvious to combine Fienblit with Addepalli to obtain the invention as specified in the instant claims.
Examiner notes that certain clarifications in the claim language and structure therein would better elaborate the intended novelty and the Examiner is available for a phone discussion on potential modifications in order to enhance compact prosecution.5.	Addepalli modified by the teachings of Fienblit as seen in claim 1 above, as per claim 7, Addepalli teaches a vehicle (vehicle 10, figure 1), whereon the transfer control apparatus as defined in claim 1, and the device are mounted. 

Allowable Subject Matter
6.	Claims 2 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference B teaches limitations of memory areas and mapping therein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184